Citation Nr: 0200943	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  01-02 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York




THE ISSUE


Entitlement to an effective date earlier than March 14, 2000, 
for the grant of service connection for a right eyebrow scar.




ATTORNEY FOR THE BOARD



D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1984 to 
December 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that granted service connection for a right 
eyebrow scar, effective March 14, 2000.



FINDINGS OF FACT

1.  The veteran's initial application for VA disability 
compensation benefits based on the claim of service 
connection for a right eyebrow scar was received by the RO on 
March 14, 2000. 

2.  Service connection for a right eyebrow scar was granted 
in an October 2000 rating decision, effective March 14, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 14, 
2000, for an award of VA disability compensation for a right 
eyebrow scar have not been met.  38 U.S.C.A. §§ 5101(a), 
5102, 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1(p), 3.155(a), 3.400 (2001). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran). 

In the present case, the RO notified the veteran in a 
December 2000 statement of the case of pertinent laws and 
regulations, and in doing so also informed the veteran of 
what evidence is required to support a claim for an earlier 
effective date.  In addition, no additional development was 
required.  The action taken by the RO reflected in the record 
indicates no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A. 

The veteran contends the RO erred by failing to assign an 
earlier effective date for service connection for a right 
eyebrow scar.

The veteran filed a claim of entitlement to service 
connection for a right eyebrow scar that was received by the 
RO on March 14, 2000.  In an October 2000 rating decision the 
RO granted service connection for the right eyebrow scar and 
assigned an effective date of March 14, 2000, the date the 
veteran's claim was received.

In a November 2000 notice of disagreement the veteran 
asserted that service connection should be awarded effective 
November 1987 when he first received the injury in service.  
His belief that he is entitled to an earlier effective date 
is also based on his statement that within one year of 
separation from service he contacted VA to find out about 
eligibility for compensation.  He stated that he was 
incorrectly informed that it was too late for him to apply 
for benefits.

A January 2001 statement from the veteran's mother supports 
the statements made by the veteran.  His mother stated that 
she witnessed the telephone call made from her house by her 
son to VA.

Generally, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
applicable laws and regulations governing the effective dates 
for compensation based upon direct service connection provide 
that the effective date for service connection is the day 
following separation from active duty, or the date 
entitlement arose, if the claim is received within one year 
after separation from active duty; otherwise, the effective 
date is based on the date of receipt of the claim or the date 
entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b)(2)(i).

In the present case, even if the veteran's assertion that he 
was given inaccurate information by a VA employee about 
eligibility for compensation within one year of his 
separation from service was true, there is still no legal 
basis for allowing an earlier effective date for the 
veteran's claim.  The veteran's assertion are construed as a 
claim for relief on the grounds of equitable estoppel.  That 
is to say, the Board takes the veteran to be arguing that, 
because VA previously misinformed him about the operation of 
the law pertaining to eligibility for compensation, and 
because he relied on that misinformation to his detriment, 
the government should now be precluded from denying the 
benefit in question.  In this regard, the Board must point 
out that the United States Court of Appeals for Veterans 
Affairs (Court) has held that "erroneous advice given by a 
government employee cannot be used to [prevent] the 
government from denying benefits."  Shields v. Brown, 8 Vet. 
App. 246, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 20 
(1994).

Moreover, notwithstanding the theory of equitable estoppel, 
nothing in the record supports the finding that an earlier 
effective date is warranted.  In particular, there is no 
evidence that a claim, informal or otherwise, was received by 
the RO prior to the formal claim received on March 14, 2000.

Although the veteran contends he telephoned VA shortly after 
separation from service, it cannot be considered claim 
because it was not reduced to writing.  Furthermore, in his 
notice of disagreement, the veteran indicated that his 
telephone call to the RO was to determine his eligibility; 
not to request an application to file a claim; nor, more 
specifically, to express an intent to file a claim for 
service connection for the right eyebrow scar.  In other 
words, verbal assertions are insufficient to establish intent 
to file a claim.  

The words "application" and "claim" are defined by 
regulation as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) 
(2001).  Any communication or action that demonstrates an 
intent to apply for an identified benefit may be considered 
an informal claim.  38 C.F.R. § 3.155(a) (2001).  When 
determining the effective date of an award of compensation 
benefits, the Board is required to review all the 
communications in the file that could be interpreted to be a 
formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Moreover, in Brannon v. West, 12 Vet. App. 32, 34-35 (1998), 
the U.S. Court of Appeals for Veterans Claims (Court) also 
referred to the definition of claim as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit" and held that for an original claim for benefits, 
the claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  In sum, in 
light of the holding in Brannon, there is no credible 
evidence that the veteran made a claim for entitlement to 
service connection for a right eyebrow scar prior to the 
claim received on March 14, 2000.  Thus, the Board finds that 
the veteran did not submit any communication expressing 
intent to apply for service connection for such benefits 
until that date.  Accordingly, March 14, 2000, the date of 
receipt of the original claim, shall be the effective date of 
award of service connection for a right eyebrow scar.

As a matter of law, the effective date in this case cannot be 
earlier than the date of the claim for service connection for 
a right eyebrow scar, inasmuch as the claim was first filed 
well over a year after the veteran was separated from 
service.  In a case such as this case, where the law and not 
the evidence is dispositive, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).



ORDER

Entitlement to an effective date earlier than March 14, 2000, 
for the grant of service connection for a right eyebrow scar 
is denied. 



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals




 

